UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-22768 Investment Company Act file number: Sound Point Floating Rate Income Fund (Exact name of registrant as specified in charter) 375 Park Avenue, 25th Floor New York, New York 10152 (Address of principal executive offices) (Zip code) Stephen J. Ketchum c/o Sound Point Capital Management, L.P. 375 Park Avenue, 25th Floor New York, NY 10152 (Name and address of agent for service) (212) 895-2260 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:May 31, 2013 Item 1. Schedule of Investments. Sound Point Floating Rate Income Fund SCHEDULE OF INVESTMENTS (Unaudited) May 31, 2013 Effective interest rate1 Due date Cost Fair value Bank Loans2 — 98.31%3 Agricultural Suppy & Distribution — 4.38%3 Arysta LifeScience % 5/22/2020 $ $ Jimmy Sanders, Inc. 11/14/2018 Jimmy Sanders, Inc. 5/13/2019 Total Agricultural Suppy & Distribution Breweries — 2.89%3 North American Breweries 12/6/2018 Total Breweries Broadcasting — 1.89%3 NEP Broadcasting, LLC 7/3/2020 Univision Communications Inc. 3/1/2020 Total Broadcasting Building Products — 3.97%3 C.H.I. Overhead Doors 3/15/2020 Custom Building Products 12/14/2019 Total Building Products Chemicals — 3.19%3 Ascend Performance Materials 4/10/2018 INEOS 5/4/2018 Total Chemicals Cinema Services — 0.84%3 Digital Cinema Implementation Partners, Inc. 5/14/2021 Hoyts 5/22/2020 Total Cinema Services Communication Services — 6.12%3 ConvergeOne 4/4/2019 Grande Communications Networks LLC 5/24/2020 FairPoint Communications, Inc. 2/14/2019 Total Communication Services Communication Technology — 3.00%3 Alcatel-Lucent 1/31/2019 Sorenson Communications 10/31/2014 Total Communication Technology Consumer Products — 1.44%3 Hunter Fan Company 12/20/2018 Total Consumer Products Customs Brokerage — 1.24%3 Livingston International 3/27/2020 Total Customs Brokerage Distribution & Warehousing —1.47%3 Lineage Logistics Holdings, LLC 4/25/2019 Total Distribution & Warehousing Education Services — 2.01%3 McGraw-Hill Education 3/15/2019 Total Education Services Energy Services — 0.27%3 Murray Energy Corporation 5/15/2019 Total Energy Services Financial Services — 10.94%3 BATS Global Markets, Inc. 12/14/2018 ION Trading 5/22/2020 iStar Financial 10/15/2017 J.G. Wentworth 2/8/2019 Liquidnet Holdings, Inc. 4/15/2019 Walter Investment Management Corp. 11/15/2017 Total Financial Services Food Service — 0.30%3 CSM Bakery Products 5/6/2020 Total Food Service Forest Products — 1.45%3 Vestcom International, Inc. 12/27/2018 Total Forest Products Gaming — 0.27%3 Horseshoe Baltimore 4/26/2020 Total Gaming Health Care Services — 2.89%3 Therakos, Inc. 1/18/2018 Therakos, Inc. 7/18/2018 Total Health Care Services Insurance Services — 3.61%3 Applied Systems, Inc. 6/8/2017 Cooper Gay Swett & Crawford Ltd. 10/5/2020 StoneRiver, Inc. 11/29/2019 StoneRiver, Inc. 5/14/2020 Total Insurance Services Laundry Services — 1.18%3 Coinmach 11/15/2019 Total Laundry Services Manufacturing — 4.84%3 Consolidated Precision Products 12/20/2019 Consolidated Precision Products 6/19/2020 Grede Holdings LLC 4/3/2017 Grede Holdings LLC 4/3/2017 Power Team 11/15/2020 Total Manufacturing Manufacturing Services — 4.75%3 Diversified Machine Inc. 12/21/2018 Schrader International, Inc. 4/26/2018 Utex Industries, Inc. 4/10/2021 Waddington Electronics Inc. 5/20/2020 Total Manufacturing Services Marine Transportation and Manufacturing — 1.36%3 American Commercial Lines 9/15/2019 U.S. Shipping Corp 3/29/2021 Total Marine Transportation and Manufacturing Marketing Services — 1.83%3 Advantage Sales & Marketing LLC (ASM) 6/12/2018 Merrill Corporation 3/8/2018 Total Marketing Services Media Products — 1.90%3 Playboy Enterprises, Inc. 2/15/2017 Total Media Products Oil & Natural Gas — 2.96%3 NFR Energy 12/31/2018 Total Oil & Natural Gas Organic Grocery Stores — 0.83%3 Sprouts Farmers Market, LLC 3/28/2020 Total Organic Grocery Stores Packaging Supplier — 1.68%3 Berlin Packaging, LLC 3/27/2020 RanPak Corp. 3/28/2020 Total Packaging Supplier Pharmaceutical Products — 3.14%3 Alvogen 5/31/2019 Covis Pharmaceuticals, Inc. 4/24/2019 Total Pharmaceutical Products Real Estate Services — 1.04%3 RentPath, Inc. 5/22/2020 Total Real Estate Services Relocation Services — 2.88%3 SIRVA, Inc. 3/30/2019 Total Relocation Services Retail — 2.97%3 Collective Brands, Inc. 9/19/2019 J.C. Penney Company, Inc. 5/21/2018 Total Retail Technology Services — 5.38%3 Datapipe 9/7/2019 Internet Brands, Inc. 3/13/2020 Latisys 2/28/2019 Lightower Fiber Networks 3/26/2021 Total Technology Services Technology Software — 4.66%3 Aderant Holdings, Inc. 12/20/2018 RedPrairie Corporation 12/14/2018 Total Technology Software Telecommunication Services — 3.30%3 Global Tel*Link Corporation 5/21/2020 Securus Technologies, Inc. 4/2/2021 Total Telecommunication Services Travel Services — 1.44%3 Apple Leisure Group 2/28/2019 Total Travel Services Total Bank Loans Short Term Investments — 18.51%3 US Bank Money Market 5, 0.04%4 Total Short Term Investments Total Investments — 116.82%3 $ Other liabilities and assets — (16.82)%3 Net Assets — 100%3 $ 1 The effective interest rates are based on settled commitment amount. 2 Bank loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly.These loans pay interest at rates which adjust periodically.The interest rates show for the bank loans are the current interest rates as of May 31, 2013.Bank loans are also subject to mandatory and/or optional prepayment which cannot be predicted.As a result, the remaining maturity may be substantially less than the stated maturity shown. 3 Calculated as a percentage of net assets. 4 Rate reported is the current yield as of May 31, 2013. Valuation of Investments The Fund’s investments in fixed income securities are generally valued using the prices provided directly by independent third party services or provided directly from one or more broker dealers or market makers, each in accordance with the valuation policies and procedures approved by the Fund’s Board of Trustees (the “Board”). The pricing services may use valuation models or matrix pricing, which consider yield or prices with respect to comparable loan quotations from loan dealers or by reference to other securities that are considered comparable in such characteristics as credit rating, interest rates and maturity date, to determine the current value. The Fund’s investments in bank loans are normally valued at the mid between the bid and ask obtained from dealers in loans by an independent pricing service in accordance with the Fund’s valuation policies and procedures approved by the Board. In certain cases authorized pricing service vendors may not provide prices for a security held by the Fund, or the price provided by such pricing service vendor is deemed unreliable by the Adviser. In such cases, the Fund may use market maker quotations provided by an established market maker for that security (i.e., broker quotes) to value the security if the Adviser has experience obtaining quotations from the market maker and the Adviser determines that quotations obtained from the market maker in the past have generally been reliable (or, if the Adviser has no such experience with respect to a market maker, it determines based on other information available to it that quotations to be obtained by it from the market maker are reasonably likely to be reliable). In any such case, the Adviser will review any market quotations so obtained in light of other information in its possession for their general reliability. Bank loans in which the Fund may invest have similar risks to lower-rated fixed income securities. Changes in the financial condition of the borrower or economic conditions or other circumstances may reduce the capacity of the borrower to make principal and interest payments on such instruments and may lead to defaults. Senior secured bank loans are supported by collateral; however, the value of the collateral may be insufficient to cover the amount owed to the Fund. By relying on a third party to administer a loan, the Fund is subject to the risk that the third party will fail to perform its obligations. The loans in which the Fund will invest are largely floating rate instruments; therefore, the interest rate risk generally is lower than for fixed-rate debt obligations. However, an increase in interest rates may adversely affect the borrower’s financial condition. Due to the unique and customized nature of loan agreements evidencing loans and the private syndication thereof, loans are not as easily purchased or sold as publicly traded securities. Although the range of investors in loans has broadened in recent years, there can be no assurance that future levels of supply and demand in loan trading will provide the degree of liquidity which currently exists in the market. In addition, the terms of the loans may restrict their transferability without borrower consent. These factors may have an adverse effect on the market price and the Fund’s ability to dispose of particular portfolio investments. A less liquid secondary market also may make it more difficult for the Fund to obtain valuations of the loans in its portfolio. Fair value is defined as the price that the Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment.A three-tier hierarchy is utilized to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes.Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk.For example, market participants would consider the risk inherent in a particular valuation technique used to measure fair value, such as a pricing model, and/or the risk inherent in the inputs to the valuation technique.Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability and are developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability and are developed based on the best information available in the circumstances.The three-tier hierarchy of inputs is summarized in the three broad levels listed below. Level 1 - Valuations based on unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Valuation adjustments are not applied to Level 1 investments.Since valuations are based on quoted prices that are readily and regularly available in an active market, valuation of these investments does not entail a significant degree of judgment. Level 2 - Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security.To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment.Accordingly, the degree of judgment exercised is determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used as of May 31, 2013 in valuing the Fund’s investments: Description Level 1 Level 2 Level 3 Total Investments Assets: Fixed Income: Bank Loans (a) $
